Citation Nr: 9900183	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from October 1959 to 
October 1962, and from January 1970 to January 1973.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an October 1997 rating action in 
which the RO denied the veteran an increased rating for 
bilateral hearing loss, evaluated as a noncompensable 
disability, effective from February 1974.  An NOD was filed 
in November 1997, and an SOC issued in December 1997.  The 
veteran also filed a substantive appeal in December 1997.  In 
February 1998, the veteran testified before a hearing officer 
at the VARO in Columbia.  A Supplemental SOC was issued in 
June 1998.  

The Board notes that, in addition to bilateral hearing loss, 
the veteran had also perfected an appeal for tinnitus.  In a 
June 1998 rating decision, the RO granted the veteran service 
connection for tinnitus, evaluated as 10 percent disabling, 
effective from November 1997.  Since no appeal has been 
perfected with respect to the June 1998 rating decision, the 
issue of tinnitus is not before us at this time.  
Furthermore, we also note that the veteran has requested that 
a previously denied claim for service connection for a back 
disorder be reopened.  This request is referred to the RO for 
appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his service-connected 
bilateral hearing loss has become more severe, and therefore 
warrants an increased disability rating.  In  particular, the 
veteran asserts that he has difficulty understanding people 
when they are talking unless he is looking right at them, and 
that, as a truck driver, he can no longer hear air leaks from 
brake lines of trailers he hooks up to the cab of his truck.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that a preponderance 
of the evidence is against an increased rating for bilateral 
hearing loss. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained by the RO.

2.  A VA audiological examination report, dated in October 
1997, reflected puretone hearing threshold levels of 45 for 
the right ear and 60 for the left ear, with speech 
discrimination scores of 84 percent for both the right and 
left ears.

3.  Application of both the puretone average and speech 
discrimination scores to table VI results in the designation 
of (II) for the right ear, and (III) for the left ear, which, 
when applied to table VII, results in a percentage evaluation 
for hearing impairment of zero percent (i.e., 
noncompensable).


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
4.86a, 4.87 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in a May 1974 
rating action, the veteran was granted service connection for 
bilateral hearing loss.  The disability was evaluated as 
noncompensable, effective from February 1974.  

In August 1997, the RO received a Statement in Support of 
Claim (VA Form 21-4138), in which the veteran requested that 
he be considered for an increased evaluation for his service-
connected bilateral hearing loss.  The following month, the 
RO received Dorn Veterans Hospital treatment records, dated 
from November 1995 to July 1997.  These records noted the use 
of a hearing aid in the veterans left ear, treatment for 
otitis externa of the left ear, and complaints of decreased 
hearing.  In addition, the records revealed a VA audiological 
examination, dated in November 1995.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
60
65
LEFT
15
5
50
65
75

In October 1997, the veteran underwent an audiological 
examination for VA purposes.  The examiner noted the 
veterans complaints of hearing loss, more in the left ear 
than the right, as well as tinnitus in the left ear.  The 
veteran also reported that it was hard for him to understand 
people when they were talking unless he was looking right at 
them.  In addition, the veteran recounted his service 
history, and stated that he had been working as a truck 
driver for many years.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
70
75
LEFT
20
15
60
80
85

Puretone averages were 45 for the right ear, and 60 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in both the right and left ears.  The 
examiners summary reflected normal hearing in the lower 
frequencies with a high frequency sensorineural hearing loss 
beginning in the right ear at 3000 hertz and in the left ear 
at 2000 hertz.  The hearing loss was noted as reaching severe 
proportions in both ears.  

In February 1998, the veteran testified before a hearing 
officer at the VARO in Columbia.  Under questioning, he 
stated that, in his first period of active service, he had 
been a crew member of a tank, and also spent time firing 
various types of machine guns.  He also testified that he had 
not been issued any type of hearing protection.  The veteran 
further reported that, during his second period of service, 
he drove a 5-ton truck, which he described as very loud.  He 
also frequently fired a 30-caliber machine gun.  Again, the 
veteran noted not having been issued any hearing protection.  
The veteran also stated that he first began noticing his 
hearing loss, in addition to tinnitus in his left ear, upon 
separation from service.  In addition, the veteran testified 
that he worked as a truck driver, and that he could no longer 
hear air leaks from brake lines of trailers he hooked up to 
the cab of his truck.  He also noted that he had problems 
hearing in rooms full of people.  

In addition to his testimony, the veteran submitted a 
memorandum, dated in February 1998, which was added to the 
evidence of record.  In particular, the memorandum noted the 
veterans complaints with regard to his hearing loss and 
tinnitus, and additionally requested consideration for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the appellants assertion that his service-connected 
bilateral hearing loss is more severe then previously 
evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veterans 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a noncompensable evaluation for bilateral 
hearing loss in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities.  In doing so, specific 
consideration was given to 38 C.F.R. Part 4, Impairment of 
Auditory Acuity.  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Codes 6100-6110.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, ___ Vet.App. ___, No. 
97-1041, slip op. at 2 (Oct. 30, 1998); Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss; thus, 
for example, with a percent of discrimination of 70 and 
average puretone decibel loss of 64, the numeric designation 
is V for one ear.  The same procedure will be followed for 
the other ear.  The numeric designations are then applied to 
table VII, to determine the veterans disability rating.  

The veterans most recent VA audiological evaluation, dated 
in October 1997, reported an average puretone hearing 
threshold level of 45 for the right ear and 60 for the left 
ear.  Speech discrimination scores were 84 percent for both 
the right and left ears.  Application of these scores to 
table VI results in designation of (II) for the right ear, 
and (III) for the left ear.  When these designations of 
impaired efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is zero percent (i.e., 
noncompensable).  

The Board notes, in addition, that the veteran wishes to be 
considered for an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

Although the Court of Veterans Appeals has held that the 
Board lacks jurisdiction to assign an extraschedular rating 
in the first instance, see Floyd v. Brown, 9 Vet.App. 88 
(1996), the Board is still obligated to seek out all issues 
that are reasonably raised in the record before us.  In this 
instance, we do not find that the facts of this case indicate 
that the assigned schedular evaluation is inadequate.  As 
discussed above, there is a higher schedular evaluation 
available for the veterans service-connected bilateral 
hearing loss, but the manifestations needed for the 
assignment of such a rating have not been demonstrated.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his hearing loss, nor 
is it shown that it markedly interferes with employment, as 
the veteran has not indicated an inability to complete tasks 
or that he has been absent from work because of this 
disability.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted in this case.

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for the veterans 
bilateral hearing loss is appropriate.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied. 


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
